Case 18-00281-elf       Doc 63     Filed 09/08/20 Entered 09/08/20 15:38:38           Desc Main
                                   Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                     X
In re: Geraldine Bernadin

                       Debtor

In re: Geraldine Bernadin
                                                          CHAPTER 13
                       Debtor

v.                                                        BANKRUPTCY NO. 18-12717
                                                          (ELF)
U.S. Bank National Association as Trustee,
Successor in Interest Wachovia Bank
                                                          Adv. # 18-00281 (ELF)
National Association, as Trustee for Merrill
Lynch Investors Trust, Mortgage Loan Asset
Backed Certificates, Series 2005-A6, et al

                         Defendants

                                                     X

                        STIPULATION FOR EXTENSION OF TIME

       1.       On August 11, 2020, counsel for Debtor, Geraldine Bernadin (“Debtor”), and

Defendants, U.S. Bank National Association, as Trustee, Successor in Interest to Wachovia Bank

National Association as Trustee for Merrill Lynch Investors Trust, Mortgage Loan Asset Backed

Certificates, Series 2005-A6 and Ocwen Loan Servicing, LLC (collectively, “Defendants”)

(“Debtor” and “Defendant” shall be collectively referred to as the “Parties”) notified this

Honorable Court that the instant adversary proceeding had been tentatively settled and that the

Parties were in the process of finalizing documents to memorialize their agreement.

       2.       Pursuant to Local Rule 7041-1, the Parties have until September 10, 2020 to “file a

stipulation, motion or other appropriate document that implements” the resolution that the Parties

have reached.

                                                 1
Case 18-00281-elf       Doc 63     Filed 09/08/20 Entered 09/08/20 15:38:38             Desc Main
                                   Document      Page 2 of 2



       3.      During the past several weeks, the Parties’ counsel have worked diligently to

finalize all of the terms and conditions of their tentative settlement agreement.

       4.      However, the Parties have yet to reach a complete agreement on all of the terms

and conditions of their final confidential settlement agreement and do not believe that they will be

able to do so on or before September 10, 2020.

       5.      In addition, in order to finalize their written agreement, the Parties require

confirmation from the Chapter 13 Trustee that he has no objection to the proposed settlement

terms. However, the Parties recently learned that counsel for the Trustee is on vacation until the

end of this week and will not be able to provide this confirmation until next week at the earliest.

       6.      Accordingly, the Parties respectfully request that this deadline be extended by thirty

(30) days in order to provide the Parties with ample time to seek to finalize an agreement.

       WHEREFORE, the Parties respectfully request that this Court approve the instant

stipulation and provide a thirty (30) day extension of the Parties’ deadline to file a stipulation,

motion or other appropriate document implementing the Parties’ tentative settlement agreement.

Dated: September 8, 2020

 /s/ Thomas P. Cialino                               /s/ Irwin Trauss
 Thomas P. Cialino                                   Irwin Trauss
 Blank Rome LLP                                      Philadelphia Legal Assistance Center
 130 N. 18th Street                                  718 Arch Street, Suite 300N
 Philadelphia, PA 19103                              Philadelphia, PA 19106
 (215) 569-5500                                      (215) 981-3811
 TCialino@BlankRome.com                              itrauss@philalegal.org
 Counsel for Defendants                              Counsel for Debtor



                                                      Approved by the Court.

                                                      _________________________________
                                                      Hon. Eric L. Frank

                                                 2
